ORDER

PER CURIAM:
AND NOW, this 22nd day of October, 2001, Margaret Elizabeth Hiller-Polster having been suspended from the practice of law in the State of Utah for a period of three years, with two years of the suspension stayed, by Order of the Third Judicial District Court in and for Salt Lake County, State of Utah, dated August 29, 2000; the said Margaret Elizabeth Hiller-Polster having been directed on August 21, 2001, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Margaret Elizabeth Hiller-Polster is suspended from the practice of law in this Commonwealth consistent with the Order of the Third Judicial District Court in and for Salt Lake County, State of Utah, dated August 29, 2000, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.